RECEIVED
UNITED STATES DISTRICT COURT
MAY 15 2019 WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

TONY A, MOORE, CLERK
Wesley Ge Baan | OF LOUISIANA

PABENRY C. ANEKWU, CIVIL ACTION NO. 1:18-CV-1567-P
Petitioner
VERSUS JUDGE DEE D. DRELL

IMMIGRATION AND CUSTOMS MAGISTRATE JUDGE PEREZ-MONTES
ENFORCEMENT, ET AL.,
Respondents

 

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 3), noting the absence of objection thereto, and
concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Anekwu’s Complaint and Motion for Preliminary
Injunction contained therein (Doc. 1) are hereby DENIED and DISMISSED, IN PART
WITHOUT PREJUDICE for lack of jurisdiction, and IN PART WITH PREJUDICE
for failing to state a claim for which relief can be granted.

7

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this _/ "A day of
Ma , 2019.

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
